Citation Nr: 1000918	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-03 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, type II, currently evaluated 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk






INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1966 to May 1968.  Service in the Republic of 
Vietnam is indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The Veteran was originally granted service connection for 
diabetes mellitus, type II, in a March 2004 rating decision.  
The RO evaluated the diabetes mellitus as 
20 percent disabling.  The Veteran did not submit a notice of 
disagreement as to the March 2004 rating decision, but rather 
submitted a new claim for entitlement to an increased 
disability rating for diabetes mellitus in October 2004, 
which was denied in the March 2005 rating decision.  In 
November 2005, the RO received the Veteran's notice of 
disagreement (NOD) as to the denial of an increased 
disability rating.  In November 2006, a RO decision review 
officer (DRO) conducted a de novo review of the claim.  The 
DRO confirmed the RO's findings as to the diabetes mellitus.  
The Veteran perfected his appeal by the timely filing of a 
substantive appeal (VA Form 9) in January 2007.

Issues not on appeal

In a February 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to arteriosclerotic heart 
disease, claimed as secondary to the service-connected 
diabetes mellitus, type II.  Additionally, the RO granted the 
Veteran's claim of entitlement to special monthly 
compensation based on loss of  use of a creative organ for 
the Veteran's diagnosed erectile dysfunction.  To the Board's 
knowledge, a NOD was not filed as to the disability ratings 
assigned or their effective dates.  Those matters, therefore, 
are not in appellate status.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
treatment of the Veteran's diabetes mellitus, type II, 
requires the use of insulin and diet restriction, but not 
restriction of activities.

2.  The evidence does not show that the Veteran's service-
connected diabetes mellitus, type II, is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus, type II, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).

2.  Application of extraschedular provisions for the service-
connected diabetes mellitus, type II, is not warranted.  
38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected diabetes mellitus, type II.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated in November 2004.  Although the 
aforementioned VCAA letter did not include any information 
pertaining to evidence necessary to substantiate a claim for 
a higher rating specifically for the Veteran's diabetes 
mellitus, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the above-referenced November 
2004 VCAA letter.  Specifically, the letter stated that VA 
would assist the Veteran in obtaining relevant records from 
any Federal agency, including those from the military, VA 
medical centers, and the Social Security Administration.  The 
Veteran was also advised in the letter that a VA examination 
would be scheduled if necessary to make a decision on his 
claim.  With respect to private treatment records, the VCAA 
letter informed the Veteran that VA would make reasonable 
efforts to request such records.

The November 2004 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The November 2004 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in an 
attachment to a letter from the RO dated November 27, 2006, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the November 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claims were received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The letter also advised the Veteran of 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the Veteran's claim was 
readjudicated in a February 2007 supplemental statement of 
the case (SSOC), following the issuance of the November 2006 
letter.  

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the evidence of record indicates that the Veteran 
had actual knowledge of what is necessary to substantiate his 
claim.  In particular, the Veteran has consistently argued 
that his diabetes mellitus has worsened in severity, and that 
he requires the use of insulin, follows a restricted diet, 
has experienced hypoglycemic reactions, and has experienced 
erectile dysfunction associated with his diabetes mellitus.  
See, e.g., the Veteran's NOD dated November 2005; see also 
the Veteran's Informal Hearing Presentation (IHP) dated 
December 2009.  

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate 
his claim.  There is no reasonable possibility that further 
assistance would aid in substantiating this claim.  
The pertinent evidence of record includes the Veteran's 
service treatment records, the Veteran's statements, and VA 
treatment records.  

Additionally, the Veteran was afforded VA examinations in 
January 2004, December 2004, and December 2006 with an 
addendum added in January 2007.  The examination reports 
reflect that the examiners interviewed and examined the 
Veteran, reviewed his past medical history, documented his 
current medical conditions, and rendered appropriate 
diagnoses consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA medical 
opinions are adequate for evaluation purposes.  The Board 
therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  The Veteran has not 
asserted that the most recent VA examination in December 2006 
is inadequate for rating purposes, nor has he requested 
another VA examination.  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his 
January 2007 substantive appeal [VA Form 9], he declined the 
option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."

Specific rating criteria

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, is assigned a 
100 percent disability rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating

Diabetes mellitus requiring insulin and restricted diet, or 
use of an oral hypoglycemic agent and a restricted diet is 
assigned a 20 percent disability rating.

See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

Schedular rating

The schedular criteria have been set forth in the law and 
regulations section above. As noted therein, compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913, Note (1).

The Board refers in passing to the provisions of 38 C.F.R. § 
4.25 (2009), which provide that separate disabilities arising 
from a single disease entity are to be rated separately.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994) [a veteran is 
entitled to separate disability ratings if symptomatology 
associated with of a service-connected disability is distinct 
and separate].  However, the Board believes that the specific 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) control in this case because the specific (§ 4.119) 
trumps the general (§ 4.25).  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).


The Board will therefore review the evidence to determine 
whether any additional separate disability ratings may be 
assigned.  This requires analysis of the severity of any 
identified complications of diabetes in order to ascertain 
whether such complications are compensable.  

In this case, the RO has separately rated the Veteran's 
arteriosclerotic heart disease, which has been found to be 
related to his service-connected diabetes mellitus, as 
10 percent disabling.  The Veteran has not disagreed with the 
assigned rating. 

The Veteran's service-connected diabetes mellitus 
specifically includes nephropathy and erectile dysfunction.  
In addition, the Veteran has been granted special monthly 
compensation based on loss of use of a creative organ under 
38 U.S.C.A. § 1114(k) due to diabetes-related erectile 
dysfunction.  

Erectile dysfunction is rated by analogy, to "penis, 
deformity, with loss of erectile power", Diagnostic Code 
7522.  See 38 C.F.R. § 4.20 (2009).  The rating schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power. This is a conjunctive set of 
criteria; both must be present to warrant compensation at the 
sole authorized level, 20 percent.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) [use of the conjunctive "and" 
in a statutory provision meant that all of the conditions 
listed in the provision must be met]; compare Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  In this case, the medical evidence does not 
indicate that the Veteran has a penile deformity, and he does 
not contend otherwise. Where the criteria for a compensable 
rating under a diagnostic code are not met, as here, a 
noncompensable rating is awarded.  See 38 C.F.R. § 3.31 
(2009).

Consequently, there is no basis for payment of compensation 
for erectile dysfunction under the rating schedule.  In any 
event, as indicated above, special monthly compensation based 
on loss of use of a creative organ under 38 U.S.C.A. 
§ 1114(k) has been awarded.

With respect to diabetic nephropathy, a November 2004 VA 
treatment record stated that "it is as likely as not that 
[the Veteran] is developing diabetic nephropathy." The 
December 2006 VA examiner noted that Veteran suffers from a 
kidney disease that is possibly related to the Veteran's 
diabetes mellitus.  Further, the VA examiner reported that a 
renal function examination revealed the presence of 
microalbumin.  She also reported that "it appears that the 
[V]eteran does not have clearcut evidence of clinical 
nephropathy but he is heading towards it by poor control of 
[diabetes mellitus]."  Notwithstanding these rather 
ambivalent comments, the Board finds that diabetic 
nephropathy exists.

Under Diagnostic Code 7502, chronic nephritis is rated as 
renal dysfunction.  
See 38 C.F.R. § 4.115(b) (2009).  The rating schedule 
provides a 30 percent rating for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  These criteria 
are disjunctive.  

In this case, the medical evidence of record shows that the 
Veteran suffers from constant or recurring albumin.  See the 
December 2006 VA examination report.  However, the medical 
evidence of record is pertinently absent any indication that 
the albumin is with hyaline and granular casts or red blood 
cells.  Additionally, there is no indication of transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  Where the criteria for a 
compensable rating under a diagnostic code are not met, as 
here, a noncompensable rating is awarded.  See 38 C.F.R. § 
4.31 (2009).  Consequently, there is no basis for payment of 
compensation for diabetic nephropathy, under the rating 
schedule.

The Board has also considered suggestions in the record that 
other diabetes-related 
disabilities may exist.

In a March 2004 RO rating decision, service connection was 
denied for peripheral neuropathy, claimed at the time to be 
due to herbicide exposure.  The Veteran has more recently 
contended that he has peripheral neuropathy which is related 
to his service-connected diabetes mellitus.  See the December 
2009 Appellant's Brief.   
However, the medical evidence of record is pertinently absent 
an assessment of peripheral neuropathy.  Specifically, a 
January 2007 nerve conduction study revealed "no 
electrodiagnostic evidence of a sensory or motor peripheral 
neuropathy."  There is no competent medical evidence to the 
contrary.     

The Veteran was diagnosed with hypertension in a VA treatment 
record dated March 2006.  This appears to be the only such 
assessment of record.  Significantly, the December 2006 VA 
examiner concluded that the Veteran does not currently suffer 
from hypertension.  An examination of the Veteran for 
hypertension which revealed essentially normal findings.  
Based on this evidence, the Board concludes that hypertension 
is not present.  

Although a February 2004 VA treatment record indicates that 
the Veteran was noted to have intraocular pressure in his 
eyes, the VA optometrist specifically declined to diagnose 
the Veteran with diabetic retinopathy.  There is no evidence 
that diabetic retinopathy exists.   

There have been identified no other complications of the 
Veteran's service-connected diabetes mellitus.

To the extent that the Veteran himself contends that he has 
various disabilities and that such disabilities are related 
to the service-connected diabetes mellitus, it is well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board must now ascertain whether a disability rating 
greater than 20 percent can be awarded for diabetes by 
applying the schedular criteria found in Diagnostic Code 
7319.

As has been discussed in the law and regulations section 
above, in order for a 
40 percent disability rating to be awarded, the service-
connected diabetes mellitus must require insulin, a 
restricted diet, and regulation of activities. These criteria 
are conjunctive; all three elements must be met.  See Melson 
and Johnson, both supra.

The evidence of record indicates that the Veteran requires 
the use of insulin on a daily basis as well as oral 
medication for treatment of his diabetes mellitus.  
See, e.g., the December 2006 VA examination report.  The 
evidence of record also indicates that the Veteran has been 
placed on a restrictive diet to control his diabetes 
mellitus.  See, e.g., a VA treatment record dated June 2006.  

With respect to restriction of activity, the December 2006 VA 
examiner noted that the Veteran was not restricted in his 
ability to perform strenuous activities as a result of his 
diabetes mellitus.  Additionally, the December 2004 VA 
examiner noted that the Veteran "does not have any specific 
restrictions in his activities..."  There is no competent 
medical evidence to the contrary.  The medical records are 
thus absent for restriction of activity due to service-
connected diabetes mellitus.  All of the criteria for the 
assignment of a 40 percent disability rating are not met; the 
higher rating may not be awarded. 

The Board further notes in passing that there is not even a 
hint of any pathology attributable to diabetes mellitus which 
would call for the assignment of even higher disability 
ratings (i.e. 60 percent and 100 percent), and the Veteran 
does not appear to so contend.

The Board therefore finds that no basis exists for the 
assignment of a rating in excess of 20 percent for diabetes 
under Diagnostic Code 7913.

Hart consideration

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  
In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).

Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
Veteran filed his claim for an increased disability rating 
for his service-connected diabetes mellitus, type II, in 
October 2004.  The question to be answered by the Board, 
therefore, is whether any different rating should be assigned 
for the relevant time period under consideration, October 
2003 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's diabetes 
mellitus, type II, was more or less severe during the appeal 
period.  Specifically, the December 2006 and December 2004 VA 
examination reports document the Veteran's treatment of his 
diabetes mellitus with oral medication as well as insulin.  
Further, the December 2006 and December 2004 VA examination 
reports, as well as VA treatment records, show that 
throughout the appeal period the Veteran's activity has never 
been restricted due to service-connected diabetes.  As such, 
there is no basis for awarding the Veteran a disability 
rating other than the currently assigned 20 percent for any 
time from October 2003 to the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
diabetes mellitus, type II.  See Bagwell v. Brown, 
9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The  evidence of record 
indicates that the Veteran has been retired for over twenty 
years because of problems associated with his back and lungs, 
which are not service connected.  See the December 2006 VA 
examination report.  There is no indication that the diabetes 
mellitus has created any unusual employment impairment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his diabetes mellitus.  
Further, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  Accordingly, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
20 percent evaluation for diabetes mellitus, type II, is not 
warranted.  A preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for service-
connected diabetes mellitus, type II, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


